Citation Nr: 1702749	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and intermittent explosive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In November 2013, a Decision Review Officer (DRO) hearing was held at the RO.  Subsequently, in April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings are of record.

The claim was previously before the Board in July 2015, at which time the Board remanded the claim for further evidentiary development, including obtaining additional VA treatment records and providing another VA etiological examination to evaluate his claimed psychiatric condition.  In addition, the July 2015 Board remand found that the Veteran submitted new and material evidence within one year of the date of mailing of the May 2009 rating decision that denied his original December 2008 claim for service connection for PTSD; accordingly, the December 2008 claim remained on appeal.  See July 2015 Board Decision.  See also 38 C.F.R. § 3.156(b) (2016) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2016) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").

The Board further noted that, although the Veteran originally limited his claim to entitlement to service connection for PTSD on the basis of an in-service personal assault, the record contained evidence of various psychiatric diagnoses, including PTSD, major depressive disorder, and intermittent explosive disorder.  See July 2015 Board Decision.  The Board thus determined that it was more appropriate to characterize the Veteran's mental health claim broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder encompassing all of his psychiatric diagnoses, as reflected on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the VBMS paperless claims processing system. The Virtual VA system also contains additional records pertinent to the present appeal.

FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence is against finding that the Veteran has an acquired psychiatric disorder, to include PTSD, major depressive disorder, and intermittent explosive disorder, that is related to his active military service or that was superimposed on a preexisting personality disorder during active duty.

2.  The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria have not been met for service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and intermittent explosive disorder.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9, 4.125, 4.127 (2016).

2.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As concerning the Veteran's service connection claim, the Board finds that VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327(a) (2016).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

In this regard, letters dated in December 2008 and August 2012 provided all notice required under the VCAA.  They notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159 (b).  These letters additionally notified the Veteran of alternative types of evidence he could submit to corroborate an in-service personal assault in accordance with 38 C.F.R. § 3.304(f)(5) (2016).  In particular, the letters notified the Veteran that he should identify or submit any possible sources of information and evidence regarding his reported stressor, including police reports or medical treatment records, witness statements, correspondence he had with relatives or close friends about the incident, and his own statements.  See id.  Although the letter did not advise the Veteran that behavior changes could also help verify the in-service stressor, the Veteran, through his representative, evidenced actual knowledge at the Board hearing that "markers" such as behavior changes and deterioration of work performance could help verify the stressor.  See id.  Moreover, and in the alternative, the May 2009 rating decision, September 2012 rating decision, January 2013 statement of the case (SOC), May 2013 supplemental SOC (SSOC), and February 2014 SSOC also provided such notice.  Thus, a reasonable person could be expected to understand what was needed to verify the stressor.  Accordingly, any notice error was not prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (a notice error is not prejudicial if actual knowledge is demonstrated on the part of the claimant, or if a reasonable person could be expected to understand from the notice what was needed), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See id.  Indeed, the evidence of records reflects that the Veteran underwent treatment for alcohol abuse shortly after his discharge from service.  Thus, such evidence is already of record.  In any event, because the Veteran's reported stressor is not credible in light of other evidence of record, as explained below, further notice of the types of alternative evidence that could verify a stressor based on personal assault is not warranted, as such could not rehabilitate its credibility; only a more official source of documentation could do so, which is outside the ambit of the alternative types of evidence contemplated by 3.304(f).  See 38 C.F.R. § 3.304 (f).  Accordingly, further notice under 38 C.F.R. § 3.304 (f) is not warranted.  The Board thus finds that VA's duty to notify is satisfied.

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, VA examination reports, and statements and argument in support of his claim have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Additionally, VA psychiatric examinations and opinions were provided in June 2014 and August 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Taken together, the VA examinations and opinions are adequate to make a fully informed decision on the claim, including the issues of whether the Veteran has an acquired psychiatric disorder, to include PTSD, that is medically linked to an in-service stressor, including the claimed in-service sexual assault.  See id.  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the VA examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide an opinion regarding the nature, severity, and etiology of the Veteran's claimed condition.  See D'Aries, 22 Vet. App. at 104; Stefl, 21 Vet. App. at 124-25; Monzingo, 26 Vet. App. at 107; Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Moreover, neither the Veteran nor his representative has challenged the adequacy of the August 2015 examination.  Thus, examination reports are adequate for rating purposes and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Moreover, to the extent that the previous examination was not sufficient, any deficiency has since been cured by the August 2015 VA examination.  Accordingly, VA's duty to obtain a VA examination has been met. 38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's July 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to obtain a complete copy of the Veteran's updated VA treatment records and to afford the Veteran a new VA psychiatric examination of for an opinion concerning the nature and etiology of his claimed disability.  In this regard, on remand, the RO/AMC requested the Veteran's outstanding VA treatment records and associated these records with the file.  Further, as previously discussed and pursuant to the Board's remand instructions, the Veteran was been provided an adequate VA examination and opinion in August 2015.  See Stefl, 21 Vet. App. at 123.  Accordingly, the Board finds that there has been substantial compliance with its remand directives, and that no prejudicial error exists in this regard.  See Stegall, 11 Vet. App. at 271; see also D'Aries, 22 Vet. App. at 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall). 

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim has also been remanded in order to obtain all relevant evidence, thereby negating any potential prejudice.

With regard to the TDIU claim, as will be explained below, there is no legal basis upon which the benefits may be awarded.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As such, any deficiency in VA's VCAA notice or development action concerning the TDIU claim is, at most, harmless error.  38 C.F.R. § 20.1102.  Nevertheless, the Board notes that the May 2013 Statement of the Case (SOC) contained a discussion of the elements required to substantiate the TDIU claim and the respective responsibilities of the Veteran and VA for obtaining relevant records and other evidence on his behalf.  The Veteran and his representative subsequently had an opportunity to respond, including during the hearings.  Additionally, there is no indication that there is any additional evidence to be submitted or obtained concerning this claim.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claims, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Service Connection

The Veteran asserts that he has an acquired psychiatric disability that is related to his active duty service.  In particular, the Veteran asserts that he developed PTSD after he was sexually assaulted by a superior while he was stationed in Japan in July 1982.  See, e.g., December 2008 Veteran's Application for Compensation (VA Form 21-526) (claiming service connection for PTSD due to "a military sexual assault trauma which occurred while [he] was on active duty"); August 2012 Statement in Support of Claim (VA Form 21-4138) (describing the assault and stating that it occurred in July 1982 while he was stationed in Japan); April 2015 Board Hearing Transcript; August 2015 Statement in Support of Claim.


In this regard, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for a disability may also be established based on aggravation of disease or injury which preexisted service when there is an increase in disability during service unless the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  Establishing service connection for a disability based on aggravation requires (1) evidence sufficient to show that a disease or injury preexisted service; (2) evidence showing an increase in disability during service sufficient to raise a presumption of aggravation of the disability; and (3) an absence of clear and unmistakable evidence to rebut the presumption of aggravation which may include evidence showing that the increase in severity was due to the natural progress of the disability.  38 C.F.R. § 3.306(b) (2016).  Concerning item (1), a disorder may be shown to have preexisted service if it is noted at entrance into service or where clear and unmistakable evidence rebuts a legal presumption of sound condition at entrance for disorders not noted at entrance.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (stating that the clear and unmistakable evidentiary standard is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable").  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).


In addition. 38 C.F.R. § 3.304(f) sets forth particular requirements for establishing service connection for PTSD, separate from the general requirements for establishing service connection.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304 (f). 

With regard to medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).  The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued a final rule amending certain provisions in the regulations to reflect this update, including 38 C.F.R. § 4.125(a).  79 Fed. Reg. 45093.  However, the amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals, such as the instant claim, that were certified to the Board or pending before the Board prior to that date.  Id.  

Additionally, as concerning the diagnosis of PTSD, in Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997), the Court held that mental health care professionals are presumed to know and take into account the DSM-IV criteria in diagnosing PTSD.  Thus, once a diagnosis of PTSD is established (whether or not it appears to conform to the DSM) and a nexus linking current symptomatology to a claimed in-service stressor, the Board may only apply the DSM-IV as a basis for returning a VA examination for clarification.  Id. (citing 38 C.F.R. § 4.125(a)).  The Board cannot use the DSM-IV as a basis for rejecting favorable medical evidence regarding the adequacy of the Veteran's symptomatology.  Id.  In other words, diagnoses of PTSD are presumed to have been made in accordance with the DSM-IV criteria.

Concerning the requirement that there be credible supporting evidence that the claimed in-service stressor occurred, section 3.304(f) sets forth circumstances that are exceptions to this rule and allow a claimant's lay testimony, alone, to establish the occurrence of the alleged stressor.  

In the first circumstance, if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1). 

In the second circumstance, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).

In the third circumstance, if a stressor claimed by a Veteran is related to his "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3).  For purposes of this relaxed evidentiary standard set forth in this subsection, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

In the fourth circumstance, if the evidence establishes the Veteran was a prisoner-of-war (POW) under the provisions of section 3.1(y) of the regulations, and the claimed stressor is related to that POW experience, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(4). 

Here, the Veteran does not claim and there is no evidence otherwise showing that he engaged in combat with the enemy or was a prisoner of war.  See VAOPGCPREC 12-99 (Oct. 18, 1999) (65 Fed. Reg. 6,257 (2000)) (providing that in order to establish that a Veteran "engaged in combat with the enemy," it must be shown that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  He has also not identified a stressor related to fear of hostile military or terrorist activity.  Cf. Acevedo v. Shinseki, 25 Vet App. 286, 291-93 (2012) (holding that the relaxed evidentiary burden for establishing an in-service stressor related to fear of hostile military or terrorist activity did not apply to a PTSD claim based on a personal assault perpetrated by another service member merely because the claimant alleged that the stressor was related to such fear).  Finally, the Veteran's service treatment records do not show diagnoses of PTSD or a related diagnosis such as anxiety disorder or "shell shock."  Accordingly, none of the above exceptions under section 3.304(f) apply.  Therefore, the Veteran's statements alone are not sufficient to establish an in-service stressor, but must be corroborated by credible supporting evidence.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); accord Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Cohen, 10 Vet. App. at 146-47.

The available evidentiary sources for corroboration of a claimed stressor are not limited to service records (as required prior to the adoption of 38 C.F.R. § 3.304 (f)), but may also include other sources of evidence.  See Cohen, 10 Vet. App. at 143 (citing to M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, para 50.45(d) (1989)).  Indeed, VA considers a wide range of evidence in PTSD claims based on an alleged personal assault, as discussed in more detail below.  See 38 C.F.R. § 3.304(f)(5). 

Corroboration of every detail of the stressor is not required.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Moreover, a Veteran's actual presence during the stressor event need not be specifically corroborated if the evidence shows that he was assigned to and stationed with a unit that was present when a reported event that has otherwise been verified occurred; such evidence strongly suggests actual exposure to the stressor event.  Id.

In general, "after-the-fact medical nexus evidence," such as a VA examiner's finding that a claimant's PTSD was caused by the alleged in-service stressor, cannot by itself serve as credible supporting evidence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 396.  However, there is an exception to this rule in service connection claims for PTSD based on an alleged personal assault.  In such cases, the Court held that the "categorical statements" made in Moreau and Cohen that medical nexus evidence cannot by itself fulfill the requirement of "credible supporting evidence" does not apply.  See Patton v. West, 12 Vet. App. 272, 279-280 (1999) (holding that in PTSD cases based on personal assault, a VA examiner's finding that the claimant's PTSD is etiologically linked to the alleged in-service stressor can serve as verification that the stressor occurred); VBA Training Letter No. 11-05 (Dec. 2, 2011); see also 38 C.F.R. § 3.304(f)(5) (providing that VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).

In PTSD claims based on personal assault, alternative sources of information may be used to corroborate an in-service stressor because official service records may be devoid of evidence of the incident.  Many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See Patton, 12 Vet. App. at 278.  Thus, a broad range of evidence is considered to determine whether there are indications of the alleged in-service personal assault, which may be sufficient to support the occurrence of the assault notwithstanding the fact that more direct evidence is lacking.  See VBA Training Letter No. 11-05.  Specifically, under 38 C.F.R. § 3.304(f)(4):

If a [PTSD] claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Turning to the evidence of record, as noted above, the Veteran asserts that he developed a psychiatric disability after he was raped by a superior officer during his active duty service in Okinawa, Japan in July 1982.  See, e.g., August 2012 Statement in Support of Claim (VA Form 21-4138); August 2015 Statement in Support of Claim.  He stated that following the assault, he did not report the incident or seek any type of medical treatment, rather, he "was full of shame and . . . so [he] kept it a secret" until many years after his discharge.  See August 2012 Statement in Support of Claim (VA Form 21-4138).  Nevertheless, he asserted that he "lost interest" in his career and began "drinking to get drunk and to try to forget" what happened.  See August 2015 Statement in Support of Claim.  He further testified that he turned to alcohol as a means of "self-medicating, self-treating to cover up and to deal with . . . [his] trauma" from the in-service assault.  See April 2015 Board Hearing Testimony.  

His service records do not reflect any psychiatric complaints or symptoms.  Moreover, his service personnel records (APRs) show that while he was disciplined in service on multiple occasions prior to July 1982, after that time, he was not subject to any documented disciplinary proceedings and was honorably discharged in November 1982.  See, e.g., Offenses and Punishments Detail (listing violations including failure to obey order by possessing alcoholic beverages on upper deck of barracks in December 1980; failure to appear at his appointed place of duty in April 1981; and vandalizing U.S. Government property in June 1982); August 1981 Administrative Remarks (reflecting that the Veteran was "eligible for promotion . . . but not recommended due to disciplinary problem"); January 1981 Administrative Remarks (noting that the Veteran was "eligible for promotion . . . but not recommended due to disciplinary action").  See also October 1982 Administrative Remarks (reflecting that the Veteran was restricted in his ability to reenlist due to "frequent" non-judicial punishments (NJPs)).

Post-service treatment records reflect that the Veteran was arrested for driving while intoxicated approximately one year following his discharge from active service.  See, e.g., August 1984 VA Psychiatric Treatment Record (noting the Veteran's receipt of a DWI in November 1983).  From that point forward, the Veteran entered a new alcohol rehabilitation program almost every year.  His treatment records for the remainder of the 1980's reflect psychiatric diagnoses of alcohol dependence and substance abuse disorder.  See, e.g., June 1984 Nursing Admission Assessment (reflecting a diagnosis of "Substance Abuse [and] Chemical Dependency"); April 1985 Initial Treatment Plan (reflecting an Axis I diagnosis of alcohol dependence syndrome); May 1986 Progress Notes (reflecting the Veteran's readmission for treatment of alcohol dependency); October 1989 Medical Record Report (diagnosing "Alcohol dependence, continuous").  

Psychiatric treatment records dated throughout the 1990's continued to diagnose alcohol abuse disorder; however, the Veteran's treatment providers additionally noted the presence of an underlying personality disorder.  See, e.g., August 1991 VA Alcohol and Drug Treatment Program (ADTP) Diagnostic Summary (diagnosing "Alcohol abuse" and "Personality disorder NOS with paranoid and passive/aggressive features"); March 1994 VA Doctor's Orders (reflecting a discharge diagnosis of alcohol dependence and personality disorder); March 1995 VA Substance Abuse Treatment Program (SATP) Diagnostic Summary (diagnosing "Alcohol dependence" and "Personality disorder., not otherwise specified with paranoid and passive/aggressive features"); July 1996 VA Progress Notes (reflecting a diagnosis of alcohol and marijuana dependence and "personality disorder with passive features").

More recent VA psychiatric treatment records note additional diagnostic impressions including PTSD, depressive disorder, and intermittent explosive disorder.  See, e.g., October 2008 VA Vocational Rehabilitation Assessment (reflecting diagnoses of "Alcohol dependence in early remission" and "Rule out PTSD"); July 2009 VA Psychiatry Attending Note (reflecting diagnoses of chronic PTSD, due to childhood sexual abuse, intermittent explosive disorder, and alcohol dependence); June 2010 VA Psychiatry Attending Note (stating that the Veteran has a diagnostic history of "alcohol dependence, PTSD, and intermittent explosive disorder"; diagnosing "alcohol dependence and PTSD, along with traits of a Cluster B personality disorder (possible borderline)"); October 2012 VA History And Physical Note (reflecting diagnoses of PTSD, depressive disorder, and intermittent explosive disorder).

The Veteran was afforded a VA psychiatric examination in June 2014, with an addendum examination and opinion by the same clinical psychologist in August 2015.  Following a complete psychological evaluation of the Veteran and a review of the claims file, the examining VA clinical psychologist diagnosed "Alcohol Use Disorder, Severe," "Polysubstance Dependence, Severe," and "Borderline Personality Disorder."  See June 2014 VA Initial PTSD Disability Benefits Questionnaire (DBQ); August 2015 VA PTSD DBQ.  The VA examiner noted the Veteran's previous diagnoses including PTSD and depression.  However, the VA psychologist determined that the previous diagnoses made by the Veteran's VA treatment providers were unsubstantiated by the Veteran's history and symptomatology.  Accordingly, the Veteran's overall psychiatric manifestations were "more indicative of a personality disorder than they are indicative of PTSD" or depression.  See August 2015 Initial PTSD DBQ.  

In support of this determination, the VA examiner found that, because the Veteran was an unreliable historian, it was unlikely that the claimed military sexual trauma (MST) actually occurred.  In particular, the VA examiner noted that the Veteran "has told contradictory information about the nature of military service (problematic or not), whether MST occurred, whether other childhood sexual abuse occurred, whether he was a perpetrator of child sexual abuse, legal problems, family alcohol history, his personal alcohol history, reasons for leaving high school, and characterizations of his childhood (whether good or neglectful)."  See June 2014 VA Initial PTSD DBQ.  The examiner provided specific examples of the Veteran's contradictions concerning various aspects of his history.  See August 2015 VA PTSD DBQ.  Concerning the Veteran's characterizations of his childhood, the VA examiner noted the following: 

[In June 2014], the [V]eteran told the compensation and pension examiner (me) he had a good childhood. He said his parents were great to him.
[In January 1997], the [V]eteran told a VA [nurse] he has anger problems going back to when he was a child and was molested by a male cousin.  He said this molestation caused him to become angry, hateful, and non-trusting adults.  
[In October 2008], the [V]eteran told a VA vocational counselor he had a troubling childhood and had problems with lying, stealing, and temper outbursts.
[In July 2009], [the V]eteran told a VA psychiatrist he has had a terrible temper problem from ages 6 through 11 coinciding with his having sexual relations with a female cousin who was 5 at the beginning.
[In September 2012], the [V]eteran told a VA psychologist his childhood home environment was neglectful.
[In August 2015], the [V]eteran said he grew up in a home full of love.

See id.  Regarding the Veteran's sexual abuse history, the VA examiner noted the following:

[In December 1997], the [V]eteran completed an autobiography and social history for VA alcohol treatment program he was entering.  He denied childhood abuse and specifically denied physical and sexual abuse.
[In October 2008], the [V]eteran told a VA vocational counselor he had sexual contact in early childhood with a cousin who is about the same age. This abuse continued for approximately 5 years until he was 11 years old.
[In July 2009], [the Veteran] told a VA psychiatrist he was molested by a 16-year-old male cousin, which led to sexual promiscuity at the time.
[In August 2000], a VA psychologist noted on an integrative summary that the [V]eteran was abused at age 10 by a cousin.  
[In September 2000], the [V]eteran admitted he lied when previously [reporting] childhood sexual abuse.  He said he lied out of shame.
[In June 2014], the [V]eteran told the VA compensation and pension examiner (me) he did not experience childhood sexual abuse.
[In August 2015], the [V]eteran said he had no sexual experiences before age 16.

See id.  With regard to the Veteran's alcohol use history, the VA examiner noted the following:

[In September 1997], there was a VA psychology note which indicated the [V]eteran began drinking in junior high school.
[In August 2000], the [V]eteran indicated he had a history of alcohol use dating back 20 years ([to] 1980 when he would have been approximately 18).
[In March 2004], the [V]eteran told a VA addiction therapist he began drinking at age 13.
[In October 2008], the [V]eteran told a VA vocational counselor his problematic drinking began in high school.  He had lost jobs and had several issues because of alcohol.  Alcohol interfered with his schooling in high school.  He missed or was late for classes.
[In June 2010], he told a VA psychiatrist most of his problems, including alcohol, stemmed from military sexual trauma.
[In June 2014], he told a compensation and pension evaluator (me) his problems with alcohol began in 1983 when he received his first DUI.
[In August 2015], the [V]eteran said he drank no alcohol before military service.  
[The Veteran] gave different reasons for drinking after military service.  He said he drank to forget the MST and also drank and did drugs to lose touch with reality.  "I don't want to deal with you."  When asked to explain that, he indicated this generally applies to the people he is around in the situations in which he finds himself.

See id.  Concerning the Veteran's disciplinary actions in the military, the VA examiner noted the following:

[In December 1980], the [V]eteran received a non-judicial punishment for possession of alcohol in his barracks.
[In April 1981], the [V]eteran received a nonjudicial punishment which consisted of reduction in rank for not being at his duty station.
[In July 1981], the [V]eteran was cited for being AWOL.
[In June 1982], the [V]eteran received a fine and had to pay restitution for vandalizing a tent.  Punishment was administered at the company level.
[In August 1997], the [V]eteran reported in an autobiography and social history for VA alcohol treatment program that he did not receive reduction in rank or punishment in military.
[In August 2015], the [V]eteran said he had no disciplinary actions in the military prior to the reported MST.  All of the disciplinary actions in the military occurred prior to the reported MST.  None occurred after it.

See id.  Regarding the Veteran's mental health symptoms and treatment, the VA examiner noted the following:

[In September 1997], the [V]eteran had his first mental health treatment that did not involve alcohol/substance abuse.  He saw a VA psychologist a few times for sexual addiction and sexual behavior problems.
[In August 2000], a VA psychologist performed psychological assessment.  [The Veteran] told the psychologist he had never been treated as an inpatient or outpatient for emotional or psychological problems.
[In September 2000], the [V]eteran again saw the VA psychologist who was treating him for sexual addiction and sexual behavior problems.  [The Veteran] attributed his sexual recklessness, bisexual activity, and heavy drinking to his rape in the Marines.
[In September 2000], he told the same psychologist he fears social interaction because of the sexual assault in the Marines and racism.
[In March 2004], the [V]eteran told another VA psychologist he never had problems with depression or anxiety that was not a direct result of alcohol or drug usage.
[In July 2009], the [V]eteran had his first appointment with a VA psychiatrist.  He reported childhood sexual abuse, military sexual trauma, anger problems for many years, anxiety, and depression. The [V]eteran was diagnosed with PTSD, due to childhood sexual abuse; intermittent explosive disorder; alcohol dependence; and polysubstance dependence (cannabis, methamphetamine, and cocaine).
[In May 2010], the [V]eteran sought a second VA psychiatrist but declined to speak with her.  No diagnosis was given.
[In June 2010], the [V]eteran saw his third and last VA psychiatrist for the first of 3 appointments with this psychiatrist.  The last appointment was [in January 2011].  The psychiatrist diagnosed the [V]eteran with PTSD; alcohol dependence, in remission; and depressive disorder.  It is unclear if the diagnosis pertaining to childhood, military service, or both.  I did not find any treatment for depression after this last psychiatric appointment.

See id.  With regard to the Veteran's reported promiscuity and bisexuality, the VA examiner noted the following:

[In July 2009], he told a VA psychiatrist he was molested as a child by a 16-year-old male cousin. This molestation, according to the veteran, led to bisexual promiscuity.
[In September 2000], he told a VA psychiatrist his sexual recklessness and bisexuality were caused by rape in the Marines.
[In August 2015], the veteran denied any homosexual experiences prior to the reported MST.

See id.  Concerning the Veteran's initial report of his MST, the VA examiner noted the following:

[In September 1997], [the Veteran] told a VA psychologist he was the only one [the Veteran] ever told of the MST.

[In June 2010], [the Veteran] told a VA psychiatrist he was the only one [the Veteran] ever told of the MST.

See id.  Furthermore, the examining VA psychologist noted that "the [V]eteran admitted his 6 siblings will no longer talk with him because of his chronic lying.  He said he uses his acquaintances to get money, alcohol, and drugs . . . [and that] people are right to watch him or secretly listen to him because he does try to get over on them, i.e. lie to them or steal from them."  See id.  

The examining VA psychologist further noted that he spent "approximately 9 hours reviewing all individual therapy and psychiatry notes, many group therapy notes, all integrative summaries, all psychological assessments, and many other VA treatment records."  See id.  See also June 2014 Initial PTSD DBQ.  Based on the review of the evidence of record, as well as his psychological assessment of the Veteran, the examining VA psychologist determined that the Veteran's "history of events, causal explanations, and other [assertions] are reported at different times and places in ways that are mutually exclusive."  See August 2015 VA PTSD DBQ.  In fact, the VA examiner noted that the Veteran has "told the second greatest number of lies in [his] 40-year experience as a psychologist."  Id.  Accordingly, the VA examiner stated that he "[could] not rely on [the Veteran's] version of the events during military service" and thus determined that the Veteran "lacks credibility."  Id.  

In addition, the VA examiner found that the Veteran did not exhibit markers confirming the alleged sexual assault in service.  See 38 C.F.R. § 3.304(f)(4).  In this regard, the examiner "did not find any visits to a medical or counseling clinic or dispensary without a specific diagnosis or ailment."  See August 2015 VA PTSD DBQ.  Neither did the VA psychologist "find sudden requests for changes in occupational series or duty assignment."  Moreover, "[t]here were no lay statements indicating increased use or abuse of leave after the reported MST."  Rather, the Veteran was AWOL before the alleged MST.  See id.  The VA examiner further noted that there were no apparent changes in performance or performance evaluations; there were no lay statements describing episodes of depression, panic attacks, or anxiety during military service; there was no indication of increased or decreased use of prescription medications; and there was no indication of increased use of over-the-counter medications.  See id.  Furthermore, "there was no evidence of increased use of alcohol or drugs during military service, including after the reported MST"; rather, "[a]lcohol/substance abuse became more of a problem for him after military service" as the result of his personality disorder.  See id.  The examiner also found no evidence of increased disregard for military or civilian authority during military service.  Instead, all of the Veteran's documented disciplinary actions occurred prior to the reported MST.  There was additionally no apparent interest on the part of the Veteran in tests for HIV or sexually transmitted diseases; there were no unexplained economic or social behavior changes; there was no treatment for physical injuries around the time of the claimed personal assault; and there was no breakup of a primary relationship during military service after the reported MST.  See id. 

As concerning the Veteran's post-service medical and legal issues, the VA examiner acknowledged that "the [V]eteran has had a variety of legal issues after military service, including 12 DUIs, [an] arrest for theft, arrests for domestic
violence, [an] arrest for inappropriate touching of a young girl, and several
arrests for disorderly conduct."  See id.  However, the examiner determined that the Veteran's extensive post-service substance abuse and attendant legal problems did not serve as markers for MST, but rather were "more a function of alcohol and drug dependence and borderline personality disorder."  In this regard, the examiner stated that it was clear from his review of the evidence of record that the Veteran's "problems with alcohol and personality existed prior to military service."  See id.  These "pre-military alcohol problems and post-military drug problems worsened over time[,] as is often the case, especially when one does not have a sense of safety, trust of others, and coping/problem-solving skills to deal with anger," as would result from a personality disorder.  Moreover, "[i]t is not surprising [that] someone with [the Veteran's] childhood would develop legal, vocational, and relationship problems[,] regardless of whether [or not] he or she were in military service."  Id.  The VA examiner further determined that, rather than accelerating or aggravating the Veteran's psychiatric condition, the "structured military service helped [the Veteran] keep his drinking/substance abuse in check."  Accordingly, the VA psychologist determined that the Veteran's extensive post-service alcohol abuse and attendant legal problems were "related to borderline personality disorder and alcohol/substance use disorder[,] which began in adolescence, was quiescent during military service, and became problematic again after military service."  See id.

The VA psychologist additionally acknowledged the Veteran's PTSD and depressive diagnoses by other clinicians, in particular the June 2010 and July 2009 VA Psychiatry Attending Notes diagnosing PTSD.  See id.  However, the VA examiner stated that PTSD is a "common finding" and noted that "[t]reating clinicians frequently do not have the time to go through the DSM diagnostic criteria," and instead consider the Veteran's reported history and symptoms, and render a provisional diagnosis without a thorough review of the complete history and medical record.  Id.  Additionally, as concerning the depression diagnoses, the VA examiner noted that the Veteran did not report depressive symptoms until approximately 2008.  In 2010, depression was first diagnosed by a psychiatrist.  Were the Veteran's depression materially related to MST, the VA psychologist stated, depressive symptoms would be expected to have their onset many years earlier.  Instead, the Veteran's depressive symptoms are more likely attributable to "chronic difficulties which have accumulated over the years and which are best explained by a personality disorder and alcohol/substance use disorder."  See id.

Accordingly, the VA examiner found that the Veteran did not meet the requisite diagnostic criteria for PTSD or depression, and that his psychiatric manifestations were better explained by the diagnoses of borderline personality disorder, alcohol dependence, and polysubstance dependence.  See June 2014 VA Initial PTSD DBQ; August 2015 VA PTSD DBQ.  

As to the etiology of the diagnosed psychiatric conditions, the VA examiner opined that neither the borderline personality disorder nor the alcohol/polysubstance dependence were incurred in, caused by, or aggravated during the Veteran's military service.  See August 2015 VA PTSD DBQ.  Rather, the examiner found there to be "clear evidence of borderline personality prior to military service, e.g. lying, anger problems, and sexual identity issues with bisexual promiscuity."  See id.  The evidence additionally shows that "the Veteran had nascent alcohol problems prior to military service" related to his personality disorder.  See id.  Additionally, the Veteran "admitted to problems with truthfulness, anger, and trust since childhood."  This evidence tends to support the diagnosis of a personality disorder, because, "[a]s noted in DSM-IV, personality disorders have an onset in adolescence or early adulthood, are stable over time, and lead to stress or impairment."  Id.  The evidence further reflects that the Veteran's borderline personality disorder "was primarily caused by pervasive sexual abuse which occurred at a critical stage in his development in early/middle childhood and which would have had a much greater impact on him then the reported MST."  The VA examiner determined that "[a]t an early age, [the Veteran] learned that the world is not safe and people cannot be trusted."  The examiner reasoned that "[t]hese world views, while understandable with [the Veteran's] background, do not lead to interpersonal and vocational stability and success as an adult."  Id.  

The examination report further indicates that there is no evidence that the Veteran's personality disorder or substance abuse increased in severity during his time in the military or was otherwise subject to any superimposed disability during his active duty service.  Instead, the VA examiner opined that "if anything, the structure of military life helped retrain some symptoms of [his personality disorder]."  The examiner explained that "[t]he hallmark of borderline personality disorder is stable instability[; i]t tends to worsen in unstructured situations, such as civilian life."  It was thus unsurprising, the examiner stated, that the evidence shows that "the [V]eteran overall, including alcohol usage, did better in the structure of military service."  After his discharge, when the structure was removed, the Veteran's "alcohol usage worsened and polysubstance dependence began at some unclear time."  Additionally, the "[a]bandonment issues, unstable relationships, impulsivity, reactive angry moods, inappropriate anger, transient paranoid ideation, and problems with sexual identity," which were manifestations of his personality disorder and which remained relatively constrained by the structure of military service, "contributed to disruption of relations and vocations" following his discharge.  See id.  

Based on the foregoing, and after a complete review of all of the evidence of record, the Board finds that entitlement to service connection for an acquired psychiatric disorder is not warranted.  

The most probative evidence of record indicates that the Veteran does not meet the criteria for a current diagnosis of PTSD.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  See also Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Board acknowledges that the Veteran's VA treatment providers have diagnosed PTSD, including specifically in July 2009 and June 2010.  See July 2009 VA Psychiatry Attending Note; June 2010 VA Psychiatry Attending Note.  However, the Board finds that these diagnostic impressions are outweighed by the August 2015 compensation and pension opinion of the VA examining psychologist.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a Veteran's medical records).  

In this regard, neither the July 2009 nor the June 2010 VA psychiatric treatment notes include a discussion of how the Veteran met the criteria for a diagnosis of PTSD.  See July 2009 VA Psychiatry Attending Note; June 2010 VA Psychiatry Attending Note.  Rather, the July 2009 VA psychiatrist appears to have based the diagnoses solely on the Veteran's reported history and his statements concerning outbursts of anger and excessive worry.  See July 2009 VA Psychiatry Attending Note.  Additionally, the June 2010 VA treating psychiatrist rendered a diagnostic impression of PTSD based on the Veteran's vague endorsement of "all of" the relevant PTSD symptomatology, without any specific identified manifestations.  See June 2010 VA Psychiatry Attending Note (reflecting that, "[w]hen asked about specific PTSD symptoms (nightmares, flashbacks) he reports 'yeah, I've got all of that' but does not elaborate").  Moreover, neither psychiatrist spent more than 50 minutes with the Veteran, despite his "very complicated and complex history."  See June 2010 VA Psychiatry Attending Note (noting that "it is difficult for this provider to obtain every area in extensive detail due to the time limits of this evaluation (only scheduled by staff for 30 minutes)"); July 2009 VA Psychiatry Attending Note (reflecting that the "patient was seen . . . for a total of 47 minutes"). Finally, neither treating physician based the diagnosis on a comprehensive review of the Veteran's relevant medical history, relying instead upon the Veteran's reports concerning his military, family, legal, and occupational history, which, as noted, are contradictory.  Accordingly, although mental health care professionals are presumed to know and take into account the DSM criteria in diagnosing PTSD, given the VA treating psychiatrists' failure to identify the symptoms which meet the criteria for PTSD, coupled with the lack of a comprehensive review of the Veteran's history, the Board affords the diagnoses of PTSD rendered by the Veteran's VA treating clinicians physicians little probative weight.  See Cohen, 10 Vet. App. at 139-42.  See also Guerrieri, 4 Vet. App. at 471-73; Prejean, 13 Vet. App. at 448.

By contrast, as discussed in detail above, the examining VA physician's opinion that the Veteran did not meet the diagnostic criteria for PTSD is highly probative, as it represents the informed conclusions of a medical professional supported by thorough explanation and based on the clinical findings made on examination, and the symptomatology reflected in the medical and lay evidence of record.  See August 2015 VA PTSD DBQ (reflecting that the examiner spent "approximately 9 hours reviewing all individual therapy and psychiatry notes, many group therapy notes, all integrative summaries, all psychological assessments, and many other VA treatment records").  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean, 13 Vet. App. at 448.  

The Board therefore finds that the weight of the probative evidence indicates that the Veteran's symptoms do not meet the DSM criteria for a diagnosis of PTSD.  The law limits entitlement for service-related diseases and injuries to cases where an underlying in-service incident has resulted in the claimed current disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Furthermore, the Board additionally finds that, even assuming the validity of the Veteran's PTSD diagnoses, the asserted in-service stressor, namely his in-service sexual assault, is not credible in light of his overall statements and testimony, coupled with the Veteran's bias in supporting a claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (the Board may consider the facial plausibility of evidence in assessing its credibility).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]"); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Here, as discussed in detail above, the Veteran has made repeated contradictory statements concerning his history, including specifically with regard to his history of sexual abuse during his childhood and in the military.  See, e.g., June 2014 VA Initial PTSD DBQ and August 2015 VA PTSD DBQ (detailing dozens of the Veteran's conflicting statements documented since his discharge from active service).  Additionally, he has admitted to lying on multiple occasions and repeatedly emphasized that he cannot be trusted.  See id.  See also September 2005 VA Mental Health Treatment Plan Addendum (addressing the Veteran's problem with lying).  

Absent the Veteran's bare assertions, which, as noted, are far too inconsistent to constitute credible evidence to support the current claim, there is no evidence to indicate that he experienced military sexual trauma in service.  Rather, the Board accepts the determination of the examining VA psychologist that the Veteran lacks credibility and that it was less likely than not that the reported military sexual assault occurred.  See August 2015 VA PTSD DBQ (noting the examiner's belief that the Veteran likely claimed MST "for secondary gain").  See also Buchanan, 451 F.3d 1337.


Additionally, as noted above, the August 2015 VA examining psychologist explicitly found that the Veteran did not exhibit any markers during his active service that would tend to confirm the reported sexual assault.  See 38 C.F.R. § 3.304(f)(4).  And the examiner further determined Veteran's extensive post-service substance abuse and attendant legal problems did not serve as markers for MST, but rather were related to his borderline personality disorder and attendant alcohol and drug dependence."  See August 2015 VA PTSD DBQ.  This constitutes highly probative evidence and thus outweighs the Veteran's unsubstantiated assertions.  See Nieves-Rodriguez, 22 Vet. App. at 304; Prejean, 13 Vet. App. at 448.  

Accordingly, even assuming the Veteran has PTSD, there are no findings reflecting that any PTSD manifestations are medically linked to his reported stressor or to service.  Thus, the occurrence of the stressor is not supported by after-the-fact medical nexus evidence.  See Patton, 12 Vet. App. at 278.  Even if there was such a finding, to the extent it was based solely on the Veteran's reported history, it could not support occurrence of the stressor, when such history has been found by the Board to lack credibility.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a physician's opinion based on an inaccurate factual premise has no probative value).  Therefore, the Veteran's report of a sexual assault during active service has not been verified by credible supporting evidence, even when taking into account the much broader range of evidence available for consideration in personal assault claims.  See 38 C.F.R. § 3.304(f).

The Veteran has been diagnosed with borderline personality disorder.  In this regard, VA regulation provides that personality disorders are not diseases or injuries within the meaning of applicable legislation, and disability resulting from them may not be service-connected.  38 C.F.R. § 3.303(c), 4.9, 4.127 (2016).  Nevertheless, personality disorders can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  Id.; see also VAOPGCPREC 82-90.  Accordingly, consideration must be given to whether the Veteran incurred an additional, superimposed psychiatric disorder during his service.  

In addition to borderline personality disorder, the Veteran has also been diagnosed with major depressive disorder, intermittent explosive disorder, and alcohol/polysubstance dependence.  As concerning the depressive disorder and the intermittent explosive disorder, the Board notes that the most probative evidence of record reflects that these conditions were misdiagnosed and that the Veteran's psychiatric manifestations are better accounted for by the currently diagnosed borderline personality disorder.  In this regard, the August 2015 VA examiner determined that the Veteran's depressive symptoms are "better attributed to chronic difficulties which have accumulated over the years and which are best explained by a personality disorder."  See August 2015 VA PTSD DBQ.  Moreover, the VA examiner also noted that the Veteran "would qualify for a . . . diagnosis of intermittent explosive disorder, except that the symptoms are better accounted for by borderline personality disorder."  See id.  Moreover, there is no complaint or diagnosis of either condition until many years after his separation, and there is no evidence, medical or otherwise, reflecting that either depressive disorder or intermittent explosive disorder was superimposed upon his borderline personality disorder at any point during his active service.  See 38 C.F.R. § 4.127.  

The August 2015 VA examiner diagnosed alcohol/polysubstance dependence.  Initially, the Board notes that VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  See also 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  Therefore, service connection for alcohol dependence as directly related to active duty service is not available.  Additionally, as discussed, the examiner found no connection between this disability and the Veteran's active military service, determining instead that the Veteran's alcohol dependence was due to his "very difficult childhood" marked by "sexual abuse."  Moreover, the VA examiner further determined that, instead of accelerating or aggravating the Veteran's psychiatric condition, the "structured military service helped [the Veteran] keep his drinking/substance abuse in check," and thus the Veteran's substance dependence "was quiescent during military service."  See August 2015 VA PTSD DBQ.  The Board finds this medical opinion to be highly persuasive, as the examiner made this determination based on an extensive review of the Veteran's entire medical history, including his service treatment records, military personnel records, post-service alcohol rehabilitation records, and more recent VA treatment records.  See Guerrieri, 4 Vet. App. at 471-73; Prejean, 13 Vet. App. at 448; Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, these determinations concerning the etiology of the Veteran's alcohol/polysubstance abuse disorder and its relationship to his active service are not directly contradicted by any other medical evidence of record. 

The only evidence providing a direct nexus between the Veteran's various psychiatric diagnoses, other than PTSD and borderline personality disorder, and his service are the assertions of the Veteran himself.  He repeatedly asserted that his psychiatric symptomatology had its onset during his active service.  In this regard, the Board notes that lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  Moreover, the Veteran is competent to report experiencing psychiatric symptoms in the years following his separation from active service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).

However, a diagnosis of a psychiatric disability requires not just observation of certain symptoms, but also specialized training to diagnose psychiatric disorders.  Additionally, a probative medical opinion on the etiology or underlying causes of any other psychiatric condition likewise requires the specialized training of a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a medical opinion as to whether the symptoms that he experienced during or immediately after his service were of the type and severity that would constitute a diagnosis of a chronic psychiatric disorder, nor is he competent to state whether his current psychiatric disorders were caused by or otherwise related to his military service, as these are medical determinations that are too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Accordingly, the Veteran's assertions concerning in this regard do not constitute competent or probative evidence in support of the claim for service connection.

In short, there is no competent and probative evidence showing that the Veteran has a valid, current diagnosis of PTSD or that he has had a diagnosis of another psychiatric disability which has been connected through competent and probative evidence to his service or that was superimposed on a personality disorder during his service.  Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. § 4.16 (a). 


The Board acknowledges that the Veteran appears to be significantly impaired as a result of his claimed psychiatric disabilities.  However, the assignment of a TDIU under 38 C.F.R. § 4.16 requires the existence of a service-connected disability.  In light of the Board's decision herein denying service connection for an acquired psychiatric disability, the Veteran does not have any service-connected disabilities.  There is thus no legal basis upon which to consider his claim for TDIU.  Therefore, entitlement to TDIU rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (stating that where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) is denied.  




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


